Anionic Polymers, Electrolytes Comprising the Same, and Methods of Manufacture Thereof

Primary Examiner: Gary Harris 		Art Unit: 1727       May 18, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/08/2020 was considered by the examiner.

Drawings
3.	The drawings were received on 09/27/2018.  These drawings are acceptable.

Election/Restrictions

4.	Claims 5, 6, 8, 10-11 & 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.  Claims 1-4, 7, 9 & 13 are being examined.  

 	The election restriction is made FINAL.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 9 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakimoto US 2011/0223518.
 	As to Claim 1, Hirakimoto discloses an anionic polymer inherently comprising a Lewis adduct [0043-0044, 088-0091].  Hirakimoto is inherently a Lewis adduct as the chemical species is capable of accepting an electron pair.  See MPEP 2112.
5 	As to Claim 2, Hirakimoto discloses the anionic polymer of claim 1, wherein the polymer is the copolymer of a Lewis acid and a Lewis base ([0109, 0116 0119 & 0121] & figure 2).  
 	As to Claim 3, Hirakimoto discloses the anionic polymer of claim 1, wherein the polymeric backbone lacks lone pair electrons (see figure 2, [0120-0129].  
 	As to Claim 4, Hirakimoto discloses the anionic polymer of claim 1, wherein the polymer inherently lacks lone pair electrons (see figure 1(C) & 2, [0109, 0120-0129]).  Lacking electrons is inherent based on the coordination bond between M (electron acceptor) and MR2 (electron donor).  See MPEP 2112.
	As to Claim 9, Hirakimoto discloses the composition comprising an anionic polymer of claim 1, wherein a polymer molecule is adjacent to an ion channel (see figure 3).
 	As to Claim 13, Hirakimoto discloses an inherent crystal comprising the anionic polymer of claim 1 (Hirakimoto discloses lithium salt [0030] which is crystalline [0030]).

Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 7, requires the anionic polymer of “claim 5”, wherein the polymer is represented by Formula III: 
    PNG
    media_image1.png
    116
    546
    media_image1.png
    Greyscale

 Formula III.
Formula lll appears to be novel and is not found in the prior art based on search results.  It is noted that Claim 7 is dependent upon Claim 5 (which is restricted), but is being treated as being dependent on Claim 1 in order to expedite prosecution.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727